United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Phoenix, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Brett E. Blumstein, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-275
Issued: June 3, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 5, 2007 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ February 7, 2007 merit decision denying her occupational disease
claim and a September 12, 2007 nonmerit decision denying her request for reconsideration.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of the
claim.
ISSUES
The issues are: (1) whether appellant sustained an occupational injury in the performance
of duty; and (2) whether the Office properly denied her request for a review of the merits of her
claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On March 14, 2005 appellant, a 53-year-old clerk, filed an occupational disease claim
alleging that she experienced neck and shoulder pain as a result of repetitive lifting and hand
movements, and lifting at awkward heights and angles. In an accompanying statement, she

addressed that repetitive job duties, including lifting and turning while staging, sweeping and
keying. Appellant explained that the continuous up-and-down and side-to-side head motion
involved in keying of letter-sized mail placed stress on her neck. Her problems were allegedly
exacerbated by poor seating at her workstation, which did not provide proper ergonomic support.
Appellant submitted reports from Dr. Mark A. Shucker, a Board-certified internist. On
February 4, 2004 Dr. Shucker stated that he treated appellant in September 2003 for arthritis of
the neck, and chronic neck pain and spasm. He indicated that working overtime, or performing
tasks involving heavy lifting, would exacerbate her chronic condition. On May 13, 2005
Dr. Shucker stated that, for the past several years, appellant had been experiencing neck strain
problems, including spasm and pain in the scapula area, sometimes radiating into the shoulder.
He noted that appellant had flare-ups when she worked overtime.
On October 20, 2005 the employing establishment controverted the claim, contending
that the medical evidence failed to explain how appellant’s job duties accelerated her preexisting
condition. The employing establishment denied that the position of computer forwarding system
(CFS) clerk involved repetitive, awkward lifting and turning while performing sweeping duties,
or that keying and sweeping duties involved up-and-down, side-to-side head movements.
The record contains a July 15, 2005 progress report from Stephanie Gilbert, a physical
therapist, who stated that she had treated appellant on 17 occasions. Ms. Gilbert indicated that
appellant had experienced a recent setback involving an increase in right shoulder pain, with
radiating muscle spasm into the cervical region.
On November 3, 2005 the Office notified appellant that the evidence submitted was
insufficient to establish her claim. The Office advised her to identify the specific employment
duties she believed caused or contributed to her condition and provide a medical narrative from
her treating physician, which contained a diagnosis and a rationalized opinion as to the cause of
her condition.
The record contains a job description for “Mark up clerk -- CFS.” General duties
included inputting data from mail to be forwarded and applying a forwarding label. The job
duties included computer work (keying), loading and unloading machines (sweeping), throwing
parcels into sacks, placing sacks into cages, sorting and placing mail or conveyor belt in cart
(staging) and finalizing mail to be sent.
An October 13, 2005 report of a magnetic resonance imaging (MRI) scan of the cervical
spine provided impressions of mild disc bulging, and foraminal narrowing from C4-5 through
C6-7, worse at C4-5, mild to moderate. On November 20, 2005 appellant stated that repetitive
job activities exacerbated her C4 and C5 disc conditions. She claimed that she had not sustained
any injury to her right shoulder, neck or thoracic areas prior to her employment with the
employing establishment. Appellant identified employment-related activities she believed
caused or contributed to her condition, including: lifting trays, packages and buckets of mail
weighing from 15 to 50 pounds, while turning; lifting and latching cage doors; pushing, pulling
and emptying mail cages and flat mail carts; repeatedly lifting full trays from a conveyor belt,
which was above shoulder height for her (sweeping); carrying trays to a feeder belt; emptying

2

incoming cages and lifting buckets of magazines and trays of letter-sized mail (staging); and
keying, which involved repeatedly moving her head up and down and side to side.
Appellant submitted reports from Dr. David A. Camarata, a Board-certified orthopedic
surgeon. On September 29, 2005 Dr. Camarata provided an assessment of right shoulder pain
and bursitis. He noted that a recent MRI scan reflected no obvious motor cuff pathology.
Examination revealed range of motion from 40 degrees of extension to 100 degrees of forward
flexion, abduction to 120 degrees, external rotation to 80 degrees and internal rotation to T8.
Appellant had a positive Adson’s maneuver on the right. Suspecting a possible herniated
nucleus pulposus (HNP), he ordered a cervical MRI scan. On October 27, 2005 Dr. Camarata
diagnosed HNP of the cervical spine, predominantly C4-5, degenerative joint disease of the
cervical spine, right shoulder impingement syndrome and subcromial bursitis.
The record contains an October 18, 2005 statement from Roberta Zaldo, an employing
establishment supervisor, who indicated that appellant periodically staged mail, but had not
performed sweeping duties since she became her supervisor in April 2003. Ms. Zaldo noted that
she had always tried to accommodate appellant’s work restrictions.
In a decision dated December 8, 2005, the Office denied appellant’s claim, on the
grounds that the medical evidence did not establish that the identified employment factors caused
her diagnosed condition.
On November 6, 2006 appellant, through her representative, requested reconsideration.
In a September 29, 2006 report, Dr. Camarata stated that he had reviewed a January 23,
2006 letter from appellant outlining her work activities, as well as pictures of appellant
performing those duties. These included lifting, stooping, bending, carrying and stacking mail.
Dr. Camarata diagnosed HNP of the cervical spine, predominantly of C4-5, with degenerative
joint disease of the cervical spine and right shoulder recurrent subacromial bursitis. He opined
that both conditions were exacerbated by appellant’s work-related activities. Dr. Camarata stated
that the C4-5 condition was temporarily aggravated by lifting objects at work, overhead activities
and casing mail. He opined that the bursitis was a direct result of overhead activities,
specifically impingement of the rotator cuff muscle in the undersurface of the acromion,
activities above the shoulder, and by lifting activities. While MRI scans of the right shoulder
were negative for rotator cuff pathology, Dr. Camarata stated that, symptomatically and
clinically, appellant continued to present with recurrent subacromial bursitis. He recommended
work restrictions which prohibited lifting, carrying, pushing, or pulling more than 15 pounds,
overhead activities and excessive repetitive overhead activities.
The record contains pictures of appellant allegedly performing work duties, including
working at machines, casing mail, reaching overhead, and pushing empty and full carts. In an
undated statement, she reported movement counts for tasks performed on various machines.
Appellant stated that, during a normal one-hour period while keying at the mech machine, she
keyed 955 pieces of mail, moved her head from side to side 312 times, and moved her head up
and down 152 times. In a similar period at the FFT machine, she keyed 153 pieces of mail,
moved her head up and down 143 times, performed a full body twist 98 times, and performed a
full body twist while lifting or lowering a tray 53 times.

3

Appellant submitted an undated report of her job history commencing November 8, 1997,
when she began working for the employing establishment. She stated that her duties always
included repetitive activities. In her position as a CFS clerk, in which she worked from
January 2000 through January 2006, appellant was required to stage mail, copy, label, throw tubs
of mail, and lift trays of mail overhead.
By decision dated February 7, 2007, the Office denied modification of the December 8,
2005 decision. The Office accepted that, for the previous five years, appellant had performed the
work duties contained in the job description for mark-up clerk, including: inputting data into
computers; loading machines with mail, magazines and packages; keying between 600 to 800
pieces of mail; sweeping (loading and unloading machines); magazine returns; and sacking mail.
However, the Office found that the medical evidence of record failed to support that she
sustained a medical condition causally related to the accepted work factors. The Office found
that Dr. Camarata’s opinion was based on an inaccurate factual history, in that her work
activities did not, in fact, require overhead reaching.
On June 11, 2007 appellant’s representative again requested reconsideration.
Appellant submitted a March 14, 2007 statement from Carol Lillick, a supervisor, for
whom she worked from January 2000 through January 2006. Ms. Lillick indicated that appellant
performed the full duties of a CFS clerk, which involved repetitive shoulder movements, lifting,
twisting, reaching at awkward heights and angles, and reaching above the shoulders. In a report
dated May 11, 2007, Dr. Camarata indicated that he had reviewed Ms. Lillick’s March 14, 2007
statement, which further described appellant’s job duties as a CFS clerk. He reiterated his
opinion that appellant’s work activities exacerbated her cervical spine degeneration and
subacromial bursitis. Dr. Camarata explained that repetitive overhead activities will cause
inflammation in the subacromial bursa.
By decision dated September 12, 2007, the Office denied appellant’s request for
reconsideration, finding that the evidence submitted was insufficient to warrant further merit
review.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged, and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.2 These are the essential

1

5 U.S.C. §§ 8101-8193.

2

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

4

elements of each and every compensation claim regardless of whether the claim is predicated
upon a traumatic injury or an occupational disease.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship, generally, is rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.4
ANALYSIS -- ISSUE 1
The Board finds that this case is not in posture for decision regarding whether appellant
sustained an injury in the performance of duty.
An employee who claims benefits under the Act has the burden of establishing the
essential elements of his or her claim. The claimant has the burden of establishing by the weight
of reliable, probative and substantial evidence that the condition for which compensation is
sought is causally related to a specific employment incident or to specific conditions of the
employment. As part of this burden, the claimant must present rationalized medical opinion
evidence, based upon a complete and accurate factual and medical background, establishing
causal relationship.5 However, it is well established that proceedings under the Act are not
adversarial in nature and, while the claimant has the burden of establishing entitlement to
compensation, the Office shares responsibility in the development of the evidence to see that
justice is done.6
Dr. Camarata’s September 29, 2005 examination revealed range of motion from 40
degrees of extension to 100 degrees of forward flexion, abduction to 120 degrees, external
3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

Id.

5

See Virginia Richard, claiming as executrix of the estate of Lionel F. Richard, 53 ECAB 430 (2002); see also
Brian E. Flescher, 40 ECAB 532, 536 (1989); Ronald K. White, 37 ECAB 176, 178 (1985).
6

Phillip L. Barnes, 55 ECAB 426 (2004); see also Virginia Richard, supra note 5; Dorothy L. Sidwell, 36 ECAB
699 (1985); William J. Cantrell, 34 ECAB 1233 (1993).

5

rotation to 80 degrees and internal rotation to T8. Appellant had a positive Adson’s maneuver on
the right. On October 27, 2005 based on results of an MRI scan of the cervical spine and his
examination of appellant, Dr. Camarata diagnosed HNP of the cervical spine, predominantly C45, degenerative joint disease of the cervical spine, right shoulder impingement syndrome and
subcromial bursitis. On September 29, 2006 he stated that he had reviewed a letter from
appellant outlining her work activities, as well as pictures of her performing those duties, which
included lifting, stooping, bending, carrying and stacking mail. Dr. Camarata reiterated his
diagnoses of HNP of the cervical spine, predominantly of C4-5, with degenerative joint disease
of the cervical spine and right shoulder recurrent subacromial bursitis. He opined that both
conditions were exacerbated by appellant’s work-related activities. Dr. Camarata stated that the
C4-5 condition was temporarily aggravated by lifting objects at work, overhead activities and
casing mail. He opined that the bursitis was a direct result of overhead activities, specifically
impingement of the rotator cuff muscle in the undersurface of the acromion, activities above the
shoulder and by lifting activities. While MRI scans of the right shoulder were negative for
rotator cuff pathology, he stated that, symptomatically and clinically, appellant continued to
present with recurrent subacromial bursitis.
The Board notes that, while the reports of Dr. Camarata are not completely rationalized,
they are consistent in supporting that appellant sustained employment-related cervical and
shoulder conditions. This evidence is not contradicted by any substantial medical or factual
evidence of record. The Office found that appellant’s physician did not have a clear
understanding of her work duties. However, the Board notes that the Office failed to provide her
physician with a statement of accepted facts which delineated her job functions and restrictions
over the course of her employment. While the reports are not sufficient to meet her burden of
proof to establish her claim, they raise an uncontroverted inference between appellant’s claimed
conditions and the identified employment factors, and are sufficient to require the Office to
further develop the medical evidence and the case record.7
On remand the Office should prepare a statement of accepted facts which includes a
detailed employment history, job descriptions for each position held, specific functions
performed by appellant in each position and the restrictions imposed by appellant’s treating
physicians. The Office should submit the statement of accepted facts to appellant’s treating
physician, or to a second opinion examiner, in order to obtain a rationalized opinion as to
whether her current condition is causally related to factors of her employment, either directly or
through aggravation, precipitation or acceleration.
CONCLUSION
The Board finds that this case is not in posture for decision as to whether appellant
sustained an injury in the performance of duty. In light of the Board’s ruling on the first issue,
the second issue is moot.

7

See Virginia Richard, supra note 5; see also Jimmy A. Hammons, 51 ECAB 219 (1999); John J. Carlone, 41
ECAB 354 (1989).

6

ORDER
IT IS HEREBY ORDERED THAT the February 7, 2007 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further development
consistent with this decision.
Issued: June 3, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

